Citation Nr: 0325400	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-02 443	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for scleroderma with 
Raynaud's phenomenon, claimed as frostbite of the hands.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from April 1964 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claims on appeal.


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), was enacted during the pendency of 
the veteran's appeal.  The VCAA substantially amended the 
provisions of chapter 51 of title 38, United States Code, 
relating to the notice and assistance to be provided 
claimants seeking veterans' benefits.  The Board concludes 
that further effort is necessary to comply with the VCAA, 
particularly to ensure that VA has "notif[ied] the claimant 
. . . of any information, and any medical or lay evidence, 
not previously provided to the Secretary that [is] necessary 
to substantiate the claim [and] 'indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary . . . 
will attempt to obtain on behalf of the claimant.'"  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(quoting 38 U.S.C. § 5103(a)).

The Board notes that, recently, the United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required in this case for this purpose.

Additionally, the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that the RO must 
review new evidence associated with the claims file and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  In this case, treatment 
reports from the Erie VAMC, dated from April 2002 to March 
2003, have recently been associated with the claims folder.  
Further, the Board finds that an additional medical opinions 
are required before the case can be adjudicated by the RO in 
the first instance.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must 
notify the veteran as to what evidence 
is needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist, to determine 
whether the veteran has residuals of 
frostbite of the hands.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
matters:

?	Identify any residuals of frostbite 
of the hands.
?	Provide an opinion as to whether any 
residuals of frostbite of the hands 
or scleroderma with Raynaud's 
phenomenon began during the 
veteran's military service or is due 
to any incident of such service. 

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist, to determine 
the nature, etiology and date of onset of 
the veteran's acquired psychiatric 
disorder.  The claims folder must be made 
available to the examiner in connection 
with the examination.  After reviewing 
the veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
matters:

?	Identify the nature of any 
psychiatric disorder which is 
present.
?	Provide an opinion as to whether any 
current psychiatric disorder began 
during the veteran's military 
service or is due to any incident of 
such service. 

4.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



